                                                                         United States District Court
                                                                           Southern District of Texas

                                                                               ENTERED
                  IN THE UNITED STATES DISTRICT COURT
                                                                               May 21, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                           David J. Bradley, Clerk
                            HOUSTON DIVISION

RICHARD VINCENT LETIZIA,                  §
SPN #02880904,                            §
                                          §
                  Plaintiff,              §
                                          §
v.                                        §          CIVIL ACTION NO. H-18-4814
                                          §
HARRIS COUNTY SHERIFF                     §
EDWARD GONZALEZ,                          §
                                          §
                  Defendant.              §



                      MEMORANDUM OPINION AND ORDER


        The plaintiff, Richard Vincent Letizia, also known as Richard

Vincent    (SPN #02880904),    has filed a Complaint for Violation of

Civil Rights under 42 U.S. C.         §    198 3    ("Complaint")     (Docket Entry

No. 1), concerning the conditions of his confinement at the Harris

County Jail.     At the court's request Letizia has supplemented his

pleadings with Plaintiff's More Definite Statement                    ("Plaintiff's

MDS")    (Docket Entry No.     8) .       Because Letizia is an inmate who

proceeds in forma pauperis, the court is required to scrutinize the

claims    and dismiss   the    Complaint,          in whole    or   in part,    if      it

determines that the Complaint "is frivolous, malicious, or fails to

state a claim upon which relief may be granted" or "seeks monetary

relief from a defendant who is immune from such relief."                  28 U.S.C.

§    1915A(b); see also 28 U.S.C.     §    1915 (e) (2) (B).    After considering

the pleadings, the court concludes that this case must be dismissed

for the reasons explained below.
                                        I .    Background

      Letizia was arrested as an "out of state fugitive" and placed

in the Harris County Jail                 (the "Jail") on July 6, 2016. 1                He was

released on bond, which was later revoked. 2                         Letizia returned to

the   Jail       on    February    18,        2018,    where   he   remains   incarcerated

pending his return to Florida,                        where he has been convicted and

sentenced in absentia to five years' imprisonment. 3

      In his pending Complaint against Harris County Sheriff Edward

Gonzalez, Letizia claims that there was "no water service" at the

Jail for five days, starting on July 5, 2018, until July 10, 2018. 4

As a result,          inmates were forced to defecate in plastic bags and

urinate         in    the   shower. 5    Letizia        contends    that   the    smell     was

"unbarable [sic]" and that conditions were "extremely unsanitary"

during this time because no showers could be taken. 6                             One inmate

became upset or "frustrated" with the conditions and assaulted

Letizia by striking him in the left eye on July 8,                               2018,    which


      1
          Plaintiff's MDS, Docket Entry No. 8, p. 2.


      3
      Id. A summary of the charges against Letizia, who violated
the terms of his felony probation and absconded, can be found in a
recent   appellate  opinion concerning his     challenge   to  the
extradition proceedings against him in state court.   See Ex parte
Letizia, No. 01-16-00808-CR, 2019 WL 610719, at *1 (Tex. App. -
Houston [1st Dist.] Feb. 14, 2019, pet. filed).
      4
          Complaint, Docket Entry No. 1, p. 4.
      5
          Id.



                                                 -2-
required hospitalization and has resulted in permanently blurred

vision. 7

      Letizia contends that the conditions of his confinement that

he endured while the Jail was without water service for several

days during July 2018 violated the Fourth, Eighth, and Fourteenth

Amendments. 8    Invoking 42 U.S.C.   §   1983, Letizia seeks damages in

the amount of $1 million for the loss of vision in his left eye

from being assaulted and the psychological distress he experienced

as the result of his exposure to unsanitary conditions. 9

                            II.   Discussion

A.   Supervisory Liability

     The only defendant identified by Letizia is Sheriff Gonzalez,

who is sued in his capacity as a supervisory official in charge of

the Harris County Sheriff's Department, which operates the Jail. 10




     10
      Id. at 1-2. Although Letizia also lists the "Harris County
Texas Jail   as a defendant on the first page of his Complaint,
            11


neither the Harris County Sheriff's Department nor the Jail have
the legal capacity to be sued as required by Fed. R. Civ. P. 17(b).
See Aguirre v. Harris County Sheriff's Office, Civil No. H-11-3440,
2012 WL 6020545, at *2 (S.D. Tex. Nov. 30, 2012); Lane v. Harris
County Jail Medical Dep't, Civil No. H-06-0875, 2006 WL 2868944, at
*7 (S.D. Tex. Oct. 5, 2006); see also Potts v. Crosby Ind. Sch.
Dist., 210 F. App'x 342, 344-45 (5th Cir. 2006) (per curiam)
(upholding dismissal of claims against the Harris County Sheriff's
Department on the grounds that, as a "D.Qll sui juris division of
Harris County, it lacked the capacity to be sued) (citing Darby v
                 11


Pasadena Police Dep't, 939 F.2d 311, 313 (5th Cir. 1991)).

                                   -3-
A public official cannot be held vicariously liable under 42 U.S.C.

§    1983    for   the   conduct   of    those    under   their   supervision.         See

Alderson v. Concordia Parish Correctional Facility, 848 F.3d 415,

419 (5th Cir. 2017)         (citing Mouille v. City of Live Oak,                  977 F.2d

924,   929      (5th Cir. 1992)). Supervisory officials are accountable

for their own acts of deliberate indifference and for implementing

unconstitutional policies that causally result in injury. Id.                           In

other words,        to establish supervisory liability under                  §    198 3 a

plaintiff must allege either that they participated in acts that

caused      a   constitutional     deprivation       or   that    they   implemented

unconstitutional policies causally related to his injuries.                            See

Alderson, 848 F.3d at 421 (citing Mouille,                 977 F.2d at 929).

       Letizia does not allege facts showing that Sheriff Gonzalez

was personally involved in any of the incidents referenced in his

pleadings.         Likewise, as discussed further below, Letizia does not

allege facts establishing a claim for which relief may be granted

or that he is entitled to recover damages due to the existence of

a    constitutionally        deficient      policy    attributable       to       Sheriff

Gonzalez.       See Thompkins v.        Belt,    828 F.2d 298,    303-04      (5th Cir.

1987) .     Accordingly, the Complaint against Sheriff Gonzalez must be

dismissed.


B.     Conditions of Confinement

       Letizia cannot recover compensatory damages for psychological

distress due to his temporary exposure to unsanitary conditions of


                                           -4-
confinement.        The PLRA, which governs this lawsuit, precludes an

action for compensatory damages "for mental or emotional injury

suffered while        in custody without         a    prior     showing of physical

injury or the commission of a sexual act                  (as defined in section

2246 of Title 18) ."       42 U.S.C.     §    1997e(e).

       The only physical injuries described by Letizia are those he

suffered when he was as saul ted by another inmate. 11                    Because Letizia

does   not     identify   any   physical      injury    that        was   caused   by   his

exposure to unsanitary conditions at the Jail,                  §   1997e(e) precludes

him from recovering damages for his mental and emotional distress.

See Alexander v. Tiopah County, Miss.,                 351 F.3d 626,         630-31     (5th

Cir. 2003)       (concluding that two inmates could not recover damages

from their temporary exposure to "deplorable conditions" because

the only injury alleged was nausea from the smell of raw sewage) .

Accordingly,       Letizia's     conditions-of-confinement                claim must     be

dismissed.


C.     Failure to Protect from Harm

       Letizia     contends     that   Sheriff       Gonzalez       is    liable   because

another inmate who was           frustrated about conditions at the Jail

assaulted him on July 8, 2018. 12            Letizia alleges that he was rushed

to a local emergency room where he required surgery on his left eye

after the assault,        which resulted in a broken nose,                   two swollen


       11
            Plaintiff' s MDS, Docket Entry No. 8-9.
       12
            Complaint, Docket Entry No. 1, p. 5.

                                         -5-
black eyes,      and a   broken left eye socket that has              resulted in

permanently blurred vision. 13 Construing Letizia's oro se pleadings

liberally, he claims that Sheriff Gonzalez is liable for failing to

protect him from assault by another detainee at the Jail.

      Pretrial detainees have a constitutional right under the Due

Process Clause to protection from harm during their confinement. 14

See Brumfield v. Hollins, 551 F.3d 322, 327 (5th Cir. 2008)                 (citing

Hare v.      City of Corinth,      74   F.3d 633,      650   (5th Cir.    1996)    (en

bane) ) .    The duty to protect pretrial detainees from harm under the

Due Process Clause is the same as the one afforded to convicted

prisoners under the Eighth Amendment.                  See Hare,   74 F.3d at 650

("[T]he State owes the same duty under the Due Process Clause and

the   Eighth     Amendment   to    provide      both    pretrial   detainees      and

convicted      inmates   with     basic    human    needs,     including

protection from harm,        during their confinement.") .               To state a

claim in this context a plaintiff is required to establish that the

defendant "'acted or failed to act with deliberate indifference to

[his] needs.'"       Shepherd v. Dallas County, 591 F.3d 445, 452                 (5th

Cir. 2009)      (quoting Hare, 74 F.3d at 648); see also Alderson, 848

F.3d at 419-20      (explaining that in an action based on "episodic



      13
           Plaintiff' s MDS, Docket Entry No. 8, p. 11.
      14
       The court assumes that Letizia is a pretrial detainee,
although it is not clear due to his status as an out-of-state
fugitive who has been convicted of offenses in Florida.   Because
the legal standard is the same, his status as a pretrial detainee
or a convicted felon does not make a difference in this case.

                                          -6-
acts     or omissions,"           a     pretrial    detainee must           show       "subjective

deliberate indifference by the defendants")                          (citation omitted).

        The deliberate indifference standard is an "extremely high"

one to meet.           Domino v. Texas Dep't of Criminal Justice, 239 F.3d

752,    756        (5th Cir.     2001).     Mere negligent failure to protect an

inmate from attack does not justify liability under                                §   1983.    See

Neals v. Norwood, 59 F.3d 530, 533                      (5th Cir. 1995).               An official

acts     with deliberate              indifference        "only   if   he    knows       that   the

inmates face a substantial risk of serious harm and disregards that

risk by failing to take reasonable measures to abate it."                                   Farmer

v.   Brennan,         114   S.    Ct.     1970,    1984    (1994).      Letizia,          who   has

described the assault with detail, does not allege facts showing

that Sheriff Gonzalez or any other official at the Jail knew that

he faced a substantial risk of serious harm from the inmate who

attacked him son the day in question.

        Letizia states that the inmate who assaulted him on July 8,

2018,        was known as "Africa" because he was facing deportation. 15

Letizia was with a group of inmates in a day room at the Jail when

Africa told Letizia to give him his bottle of water. 16                            When Letizia

refused, Africa threatened him with bodily harm. 17                         At the same time

another inmate named John Dorian became involved in a fight with



        15
             Plaintiff's MDS, Docket Entry No. 8, p. 10.
        16
             Id.

        17Id.

                                                  -7-
another unidentified inmate in the day room. 18                    Detention officers
                                                                                     19
arrived and removed Dorian and his attacker from the day room.

When    another        detention   officer       (Officer   Burton)     was   removing

Dorian's personal property from the day room,                      Letizia overheard

Africa       comment    that   "snitches     get   their    'ass    kicked [']"   after

Letizia advised Officer Burton that Dorian might need his asthma

inhaler. 20     Officer Burton heard the remark and told Africa to "lay

down and be quiet"             or he would also be          removed and placed in

"single man cell confinement." 21             Letizia, who alleges that Africa

attacked him one hour later, indicates that he did not receive any

other threats from Africa until several days after the assault

occurred,       when Africa threatened him with more harm if he told

anyone what happened. 22

       Letizia does not allege that Sheriff Gonzalez was present at

the Jail that day or that          h~   had knowledge of any threat that was

made against Letizia before the altercation with Africa took place.

Letizia does not allege facts showing that he told any officer or

official that he had been threatened before the assault occurred.

Letizia does       not    otherwise allege         or   show that     officials were

subjectively aware of but disregarded a serious risk to his safety


       18Id.


       l9Id.


       20
            Plaintiff' s MDS, Docket Entry No. 8, p. 13.
       21Id.

       22Id.

                                           -8-
before    Letizia    was     attacked     in    the   day    room.     Under   these

circumstances Letizia does not demonstrate that Sheriff Gonzalez or

officials at the Jail failed to protect him from harm with the

requisite deliberate indifference.               Therefore,     this case will be

dismissed for failure to state a claim upon which relief may be

granted   under     42   U.S.C.     §   1983    and   as    legally   frivolous   for

purposes of 28 U.S.C.        §    1915(e) (2) (B).


                           III.    Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.     The Complaint for Violation of Civil Rights under
            42 U.S.C. § 1983 filed by Richard Vincent Letizia
            (Docket Entry No. 1) is DISMISSED with prejudice.

     2.     The dismissal will count as a strike for purposes
            of 28 U.S.C. § 1915(g).

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.              The Clerk will also provide a

copy to the Three Strikes List at Three_Strikes@txs.uscourts.gov.

     SIGNED at Houston, Texas, on this theJJ~day of~, 2019.




                                                                LAKE
                                                  UNITED STATES DISTRICT JUDGE




                                          -9-
